Order filed July 19, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00400-CR
                                    ____________

                        HAPPY TRAN PHAM, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1096930

                                      ORDER

This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f)

and 34.6(g)(2), that it must inspect the original of State’s Exhibits 41 and 42, CDs;

State’s Exhibit 60 and 66, DVDs, and Defense Exhibit 11, a DVD.
The clerk of the 184th District Court is directed to deliver to the Clerk of this court

the original of State’s Exhibits 41 and 42, CDs; State’s Exhibit 60 and 66, DVDs,

and Defense Exhibit 11, a DVD, on or before July 26, 2019. The Clerk of this

court is directed to receive, maintain, and keep safe this original exhibit; to deliver

it to the justices of this court for their inspection; and, upon completion of

inspection, to return the original of State’s Exhibits 41 and 42, CDs; State’s Exhibit 60

and 66, DVDs, and Defense Exhibit 11, a DVD, to the clerk of the 184th District

Court.




                                                PER CURIAM